

EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) is made and entered into as of
December 19, 2019 by and between WORKHORSE GROUP INC., a Nevada corporation (the
“Company”), and Steve Schrader (the “Executive”).
Recitals:
WHEREAS, the Company seeks to engage Executive as Chief Financial Officer of the
Company;
WHEREAS, the Executive and the Company each desire that the Executive provide
services to the Company, and each desire to enter into this Agreement with
respect to the Executive’s employment, effective as of the Effective Date, to
provide compensation, severance, and other terms, on the terms and conditions
set forth herein; and
WHEREAS, the Executive’s execution of this Agreement and separate Non-Compete
Agreement (the “Non-Compete Agreement”) are material inducements for the Company
to employ the Executive, and the Company’s execution of this Agreement and the
grant of equity awards are material inducements for the Executive to enter into
this Agreement and the Non-Compete Agreement.
NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:
1POSITION, DUTIES, AND LOCATION.
1.1. Position. During the Employment Term, the Executive shall serve as the
Chief Financial Officer of the Company, reporting solely and directly to the CEO
of the Company. The Executive’s job responsibilities will include managing and
overseeing all financial matters of the Company in order to establish a
successful business and manage growth. In addition, the Executive will have all
authorities, duties and responsibilities as are customarily exercised by an
individual serving in the Executive’s position in a corporation of the size and
nature of the Company, as well as those that are reasonably assigned by the
Board of Directors of the Company (the “Board”) and the CEO.
1.2. Duties. During the Employment Term, the Executive shall devote
substantially all of his business time and attention to the performance of the
Executive’s duties hereunder and will not engage in any other business,
profession, or occupation for compensation or otherwise which would conflict or
interfere with the performance of such services either directly or indirectly
without the prior written consent of the CEO or the Board. Notwithstanding the
foregoing, the Executive will be permitted, with the prior written consent of
the CEO or the Board (which consent will not be unreasonably withheld or
delayed) to act or serve as a director, trustee, or committee member of a
reasonable number of business, civic, or charitable organizations as long as
such activities are disclosed in writing to the Company in accordance with the
Company’s Conflict of Interest Policy and such activities do not interfere with
the performance of the Executive’s duties and responsibilities to the Company as
provided hereunder.
1.3. Place of Performance. The principal place of Executive’s employment shall
be the Company’s principal executive office currently located in Loveland, Ohio;
provided that, the Executive will be required to travel on Company business
during the Employment Term.



--------------------------------------------------------------------------------



2 TERM AND TERMINATION.
2.1. Term. The Executive’s employment hereunder shall be effective as of
December 19, 2019 (the “Effective Date”) and shall continue until the second
anniversary thereof, unless terminated earlier as provided below; provided that,
on such second anniversary of the Effective Date and each annual anniversary
thereafter (such date and each annual anniversary thereof, a “Renewal Date”),
this Agreement shall be deemed to be automatically extended, upon the same terms
and conditions, for successive periods of one year, unless either party provides
written notice of its intention not to extend the term of this Agreement at
least 30 days’ prior to the applicable Renewal Date. The period during which the
Executive is employed by the Company hereunder is hereinafter referred to as the
“Employment Term.” Non-renewal shall not be considered an Involuntary
Termination.
2.2. Termination. The Employment Term and the Executive’s employment hereunder
may be terminated by either the Company or the Executive at any time and for any
reason; provided that, unless otherwise provided herein, either party shall be
required to give the other party at least 30 days advance written notice of any
termination of the Executive’s employment except in the case of termination by
the Company for Cause. Upon termination of the Executive’s employment during the
Employment Term, the Executive shall be entitled to the compensation and
benefits described in Sections 4, 5, and 6 below and shall have no further
rights to any compensation or any other benefits from the Company or any of its
affiliates.
3 COMPENSATION.
3.1. Base Salary. The Executive’s base salary will be $275,000 per annum,
subject to periodic review and modification by the Board as may be delegated to
the Compensation Committee of the Board (references herein to the Compensation
Committee shall include reference to the Board if no such Committee exists at
any time) at such time or times as it shall determine, including if necessary
reduction as part of a Company-wide or executive team-wide cost-cutting measure
or Company-wide or executive team-wide cutback as a result of overall Company
performance, as provided in Section 8.6(a) (the “Base Salary”). The Base Salary
will be automatically increased to $300,000 per annum upon the accurate
(non-amended) and successful filing with the Securities and Exchange Commission
of the quarterly reports for the quarters ended March 31, 2020 and June 30,
2020, which increase will be implemented following the year ended December 31,
2020. The Base Salary shall be paid in accordance with the Company’s customary
payroll practices and applicable wage payment laws.
3.2. Bonuses. Each calendar year ending within the Employment Term (commencing
the calendar year ending December 31, 2020), Executive will be eligible to
receive a cash bonus (“Cash Bonus”) as determined by the Compensation Committee
based upon the level of achievement of performance goals established by the
Compensation Committee and provided to the Executive in writing within ninety
(90) days after the beginning of the calendar year. The Executive's target Cash
Bonus would be 50% of the then current Base Salary with the potential to receive
up to 75% of the then current Base Salary if the maximum level of the
performance goals are achieved. With respect to each calendar year ending within
the Employment Term, the Compensation Committee will determine the amount of the
Cash Bonus to be awarded within ninety (90) days after the end of the calendar
year to which the Cash Bonus relates. The Compensation Committee has discretion
whether to award a Cash Bonus each calendar year. If the Compensation Committee
awards a Cash Bonus, it will direct the Company to pay


--------------------------------------------------------------------------------



the awarded Cash Bonus at the next payroll to occur following such
determination. To be eligible to receive a Cash Bonus for a particular calendar
year, the Executive must be employed by the Company on the payroll date that the
Cash Bonus is paid, except that in the case of the Executive’s death or
Permanent Disability prior to such payroll date, the Executive only must be
employed by the Company as of the last day of the particular calendar year.
3.3. Equity Awards. As further consideration for entering into this Agreement
and the Non-Compete Agreement, the Executive will be granted awards under the
Company’s 2019 Stock Incentive Plan as follows of $275,000 in value of shares as
a 2019 planned award reflected in separate award agreements. The Executive may
be eligible for additional equity incentive grants, subject to Executive’s
continued employment and satisfactory job performance, which may be made from
time to time, by the Board, on the same terms as other executive employees of
the Company. Terms and conditions of all the equity incentive grants, will be in
accordance with the terms of the Company’s Equity Incentive Plan in effect at
the time of each such grant.
3.4. Vacation and Benefits. The Executive is entitled to four (4) weeks of
vacation, which will accrue on a pro-rata basis during the employment year, in
addition to all public holidays when the office is closed. Executive will be
eligible to participate in all employee benefit plans established by the Company
for its employees from time to time, subject to general eligibility and
participation provisions set forth in such plans. In accordance with Company
policies from time to time and subject to proper documentation, the Company will
reimburse you for all reasonable and proper travel and business expenses
incurred by you in the performance of your duties.
3.5. Company’s Right to Recoup. Any amounts payable under this Agreement are (i)
subject to recoupment in the event of a financial restatement of the Company’s
financial statements due to nonconformance with accounting principles generally
accepted in the United States or under applicable law or a material misstatement
of any other metric material to the Company’s performance, such as safety
statistics or truck reliability, which, if initially reported properly, would
have resulted in a lower Cash Bonus or equity award, regardless of form; and
(ii) subject to any policy (whether in existence as of the Effective Date or
later adopted, as it may provide from time to time) established by the Company
providing for clawback of, or the right to recoup, amounts that were paid to the
Executive. The Company will make any determination for clawback or recoupment in
its sole discretion. The action permitted to be taken by the Company under this
Section 3.5 shall be in addition to, and not in lieu of, any and all other
rights of the Company under applicable law and shall apply notwithstanding
anything to the contrary contained herein.
4 EFFECT OF TERMINATION GENERALLY. If the Executive’s employment with the
Company terminates for any reason (including death or disability or either
party’s failure to renew this Agreement) other than Termination Upon Change of
Control or Involuntary Termination, then the Executive shall be entitled to the
benefits described in this Section 4 and shall have no further rights to any
compensation or any other benefits from the Company or any of its affiliates.
4.1. Accrued Salary, Vacation and Other Obligations and Benefits. All salary,
accrued vacation, and any other amount earned, accrued or owing to Executive but
not yet paid through the Termination Date shall be paid to Executive as soon as
is administratively practicable following such Termination Date in accordance
with the Company’s customary payroll procedures. The Executive shall


--------------------------------------------------------------------------------



also be entitled to benefits, if any, in accordance with applicable plans,
programs and arrangements of the Company and its affiliates.
4.2. Accrued Bonus Payment. The Executive (or the Executive’s estate in the
event of the Executive’s death) shall receive a lump sum payment of any Cash
Bonus to the extent that all the conditions for payment of such bonus have been
satisfied and any such bonus was granted and is unpaid on the Termination Date.
Such payment shall be made as soon as is administratively practicable following
such Termination Date in accordance with the Company’s customary payroll
procedures.
4.3. Expense Reimbursement. As soon as administratively practicable following
submission to the Company of proper expense reports by the Executive, the
Company shall reimburse the Executive for all reasonable expenses incurred by
the Executive, consistent with the Company’s expense reimbursement policies, in
connection with the business of the Company prior to the Termination Date.
4.4. Equity Awards. The period during which the Executive may exercise any
rights (“Exercise Period”) under any outstanding stock options (or any other
equity award, including, without limitation, stock appreciation rights and
restricted stock units) granted to the Executive under any equity incentive plan
or agreement adopted by the Board (the “Company Plans”) shall continue as set
forth in the provisions of the agreements or instruments granting such awards;
provide, however, such Exercise Period shall terminate immediately in the event
the Executive is terminated for Cause notwithstanding any provision to the
contrary contained in such agreements, instruments or Company Plans. Further,
upon termination of employment, the vesting of all outstanding stock options (or
any other equity award, including, without limitation, stock appreciation rights
and restricted stock units) shall cease.
5 TERMINATION UPON CHANGE OF CONTROL. Subject to Section 7, if the Executive’s
employment with the Company terminates by reason of a Termination Upon Change of
Control, then the Executive shall be entitled to the benefits described in
Sections 4.1 and 4.3 above and in this Section 5 and shall have no further
rights to any compensation or any other benefits from the Company or any of its
affiliates:
5.1. Severance Payment. In the event of the Executive’s Termination Upon Change
of Control, the Executive shall be entitled to receive an amount equal to
sixteen (16) months of Executive’s Base Salary, which shall be paid according to
the following schedule: (i) a lump sum payment equal to one-half of such amount
shall be payable within ten (10) days following the Termination Date, and (ii)
one-third of the balance of such amount shall be payable within ten (10) days of
each of the three-month, six-month and nine-month anniversaries of the
Termination Date (and in each case no interest shall accrue on such amount);
provided, however, to the extent one or more of such payments (or portion
thereof) is subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), such payment (or portion thereof) shall instead be paid in
accordance with Section 14.6. In addition to the foregoing severance payment, in
the event of the Executive’s Termination Upon Change of Control, the Executive
shall be entitled to receive, within ten (10) days following the Termination
Date, a lump sum payment equal to the aggregate of (a) the amount equal to the
Cash Bonus earned, but unpaid, with respect to the previous calendar year to the
extent that all the conditions for payment of such bonus have been satisfied
(excluding the requirement to be in employment with the Company as of the
payroll date of payment) and any such other bonus that was earned but is unpaid
on the Termination Date; (b) the amount equal to one and a quarter (1.25) times
the target Cash Bonus then


--------------------------------------------------------------------------------



in effect for the Executive for the calendar year in which such termination
occurs; and (c) the amount equal to the target Cash Bonus then in effect for the
Executive for the calendar year in which such termination occurs prorated to
reflect the number of full or partial months the Executive was employed with the
Company during such calendar year. To illustrate, if the Executive’s target
bonus at 50% of the then Base Salary equals $120,000 for the calendar year and
the Executive is terminated on October 15th as a result of a Termination Upon a
Change of Control, then the payment described in clause (c) shall equal $100,000
(i.e., ten (10) months’ prorated bonus at fifty percent (50%) of the then Base
Salary with October counting as a month worked).
5.2. Equity Compensation Acceleration. Upon the Executive’s Termination Upon
Change of Control, the vesting and exercisability of all then outstanding stock
options (or any other equity award, including, without limitation, stock
appreciation rights and restricted stock units) granted to the Executive under
any Company Plans shall be accelerated as to 100% of the shares subject to any
such equity awards granted to the Executive.
5.3. Continued Medical and Dental Coverage. If, following the Executive’s
Termination Upon Change of Control, the Executive timely elects continuation
coverage under Title X of the Consolidated Budget Reconciliation Act of 1985, as
amended, and as codified in Code Section 4980B and Section 601 through 608 of
the Employee Retirement Income Security Act of 1974, as amended, (“COBRA”), the
Company shall pay to the Executive, on a monthly basis, an amount equal to the
Company’s portion of the Executive’s group health and dental plan monthly
premiums for coverage for the Executive only as in effect immediately prior to
the Executive’s Termination Upon Change of Control, which monthly amount shall
be grossed up by the amount necessary to cover the Executive’s federal and state
income and employment tax liability for such monthly payment. Such COBRA subsidy
payments will be paid to Executive for a period of fifteen (15) months following
such Termination. Upon Change of Control, the Executive’s right to receive the
COBRA subsidy payments shall terminate upon the earlier of the expiration of
such 12-month period or the date that the Executive first becomes eligible to
participate in a group health plan of another entity.
5.4. Indemnification. In the event of the Executive’s Termination Upon Change of
Control, (a) the Company shall continue to indemnify the Executive against all
claims related to actions arising prior to the termination of the Executive’s
employment to the fullest extent permitted by law, and (b) if the Executive was
covered by the Company’s directors’ and officers’ insurance policy, or an
equivalent thereto, (the “D&O Insurance Policy”) immediately prior to the Change
of Control, the Company or its Successor shall continue to provide coverage
under a D&O Insurance Policy for not less than twenty-four (24) months following
the Executive’s Termination Upon Change of Control on substantially the same
terms of the D&O Insurance Policy in effect immediately prior to the Change of
Control.
5.5. No Mitigation; No Offset. In the event of the Executive’s Termination Upon
Change of Control, the Executive shall be under no obligation to seek other
employment or otherwise mitigate the obligations of the Company under this
Agreement, and there shall be no offset against amounts due the Executive under
this Agreement (other than as expressly provided in Section 5.3) on account of
any remuneration or other benefit earned or received by the Executive after such
termination.



--------------------------------------------------------------------------------



6 INVOLUNTARY TERMINATION. If the Executive’s employment with the Company
terminates by reason of an Involuntary Termination, then the Executive shall be
entitled to the benefits described in Sections 4.1 and 4.3 above and in this
Section 6 and shall have no further rights to any compensation or any other
benefits from the Company or any of its affiliates.
6.1. Severance Payment. In the event of the Executive’s Involuntary Termination,
the Executive shall be entitled to receive an amount equal to nine (9) months of
the Executive’s Base Salary which shall be paid according to the following
schedule: (i) a lump sum payment equal to one-fourth of such amount shall be
payable within ten (10) days following the Termination Date, and (ii) one-fourth
of such amount shall be payable within ten (10) days of each of the three-month,
six-month and nine-month anniversaries of the Termination Date (and in each case
no interest shall accrue on such amount); provided, however, to the extent one
or more of such payments (or portion thereof) is subject to Code Section 409A,
such payment (or portion thereof) shall instead be paid in accordance with
Section 14.6. In addition to the foregoing severance payment, in the event of
the Executive’s Involuntary Termination, the Executive shall be entitled to
receive, within ten (10) days following the Termination Date, a lump sum payment
equal to the aggregate of (a) the amount equal to the Cash Bonus earned, but
unpaid, with respect to the previous calendar year to the extent that all the
conditions for payment of such bonus have been satisfied (excluding the
requirement to be in employment with the Company as of the payroll date of
payment) and any such other bonus that was earned but is unpaid on the
Termination Date; and (b) the amount equal to the target Cash Bonus then in
effect for the Executive for the year in which such termination occurs prorated
to reflect the number of full or partial months the Executive was employed with
the Company during such calendar year. To illustrate, if the Executive’s target
bonus at 50% of the then Base Salary equals $120,000 for the calendar year and
the Executive is terminated on October 15th as a result of an Involuntary
Termination, then the payment described in clause (b) shall equal $100,000
(i.e., ten (10) months’ prorated bonus at fifty percent (50%) of the then Base
Salary with October counting as a month worked). Any such amount paid with
respect to the Cash Bonus shall be paid on the date that annual bonuses are paid
to similarly situated executives.
6.2. Equity Compensation Acceleration. Upon the Executive’s Involuntary
Termination, only the stock options (or any other equity award, including,
without limitation, stock appreciation rights and restricted stock units)
granted to the Executive under any Company Plans and vested as of the
Termination Date shall be exercisable. At the Board’s discretion, it may
accelerate shares that are not vested as of the Termination Date.
6.3. Continuing Medical and Dental Coverage. If, following the Executive’s
Involuntary Termination, the Executive timely elects COBRA continuation
coverage, the Company shall pay to the Executive, on a monthly basis, an amount
equal to the Company’s portion of the Executive’s group health and dental plan
monthly premiums for coverage for the Executive only as in effect immediately
prior to the Executive’s Involuntary Termination, which monthly amount shall be
grossed up by the amount necessary to cover the Executive’s federal and state
income and employment tax liability for such monthly payment. Such COBRA subsidy
payments will be paid to Executive for a period of nine (9) months following
such Involuntary Termination. The Executive’s right to receive the COBRA subsidy
payments shall terminate upon the earlier of the expiration of such 9-month
period or the date that the Executive first becomes eligible to participate in a
group health plan of another entity.



--------------------------------------------------------------------------------



6.4. Indemnification. In the event of the Executive’s Involuntary Termination,
(a) the Company shall continue to indemnify the Executive against all claims
related to actions arising prior to the Termination Date to the fullest extent
permitted by law, and (b) if the Executive was covered by the D&O Insurance
Policy immediately prior to the Termination Date, the Company shall continue to
provide coverage under a D&O Insurance Policy for not less than twenty-four (24)
months following the Executive’s Involuntary Termination on substantially the
same terms of the D&O Insurance Policy in effect immediately prior to the
Termination Date.
6.5. No Mitigation; No Offset. In the event of the Executive’s Involuntary
Termination, the Executive shall be under no obligation to seek other employment
or otherwise mitigate the obligations of the Company under this Agreement, and
there shall be no offset against amounts due the Executive under this Agreement
(other than as expressly provided in Section 6.3) on account of any remuneration
or other benefit earned or received by the Executive after such termination.
7 FEDERAL EXCISE TAX UNDER SECTION 4999.
7.1. Excise Tax. Notwithstanding any other provision of this Agreement or any
other plan, arrangement or agreement to the contrary, if (a) any amounts payable
or benefits provided or to be provided to the Executive under this Agreement or
otherwise in connection with his employment with the Company (“Covered
Payments”) constitute parachute payments within the meaning of Code Section
280G, and (b) the Executive would, but for this Section 7, be subject to the
excise tax imposed under Code Section 4999 (or any successor provision thereto)
or any similar tax imposed by state or local law or any interest or penalties
with respect to such taxes (collectively, the “Excise Tax”), then prior to
making the Covered Payments, a calculation shall be made comparing (i) the Net
Benefit (as defined below) to the Executive of the Covered Payments after
payment of the Excise Tax to (ii) the Net Benefit to the Executive if the
Covered Payments are limited to the extent necessary to avoid being subject to
the Excise Tax. Only if the amount calculated under clause (i) above is less
than the amount under clause (ii) above will the Covered Payments be reduced to
the minimum extent necessary to ensure that no portion of the Covered Payments
is subject to the Excise Tax (that amount, the “Reduced Amount”). The term “Net
Benefit” means the present value of the Covered Payments net of all federal,
state, local, foreign income, employment and excise taxes.
7.2. Manner of Reduction. Any such reduction shall be made in accordance with
Code Section 409A and the following: (i) the Covered Payments which do not
constitute nonqualified deferred compensation subject to the requirements of
Code Section 409A shall be reduced first; and (ii) all other Covered Payments
shall then be reduced as follows: (A) cash payments shall be reduced before
non-cash payments; and (B) payments to be made on a later payment date shall be
reduced before payments to be made on an earlier payment date.
7.3. Calculation by Independent Public Accountants. Unless the Company and the
Executive otherwise agree in writing, any calculation of the amount of any
parachute payments payable or provided to the Executive shall be made in writing
in good faith by the Company’s independent public accountants immediately before
the Change of Control (the “Accountants”), which shall provide detailed
supporting calculations to the Company and the Executive as requested by the
Company or the Executive. The Accountants’ conclusions shall be final and
binding on the Company and the Executive. For purposes of making such
calculations, the Accountants may rely on reasonable, good faith assumptions


--------------------------------------------------------------------------------



and approximations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make the calculations and conclusions required by this Section 8. The Company
shall bear all fees and expenses the Accountants may charge in connection with
these services.
7.4. Corrective Payments. It is possible that after the calculations, conclusion
and selections made pursuant to this Section 8 the Executive will receive
Covered Payments that are in the aggregate more than the amount provided under
this Section 8 (“Overpayment”) or less than the amount provided under this
Section 8 (“Underpayment”).
(a) In the event that (i) the Accountants determine, based upon the assertion of
a deficiency by the Internal Revenue Service against either the Company or the
Executive which the Accountants believe has a high probability of success, that
an Overpayment has been made, or (ii) it is established pursuant to a final
determination of a court or an Internal Revenue Service proceeding that has been
finally and conclusively resolved that an Overpayment has been made, then the
Executive shall pay any such Overpayment to the Company, together with interest
at the applicable federal rate (as defined in Code Section 7872(f)(2)(A)) from
the date of the Executive’s receipt of the Overpayment until the date of
repayment.
(b) In the event that (i) the Accountants, based upon controlling precedent or
substantial authority, determine that an Underpayment has occurred, or (ii) a
court of competent jurisdiction determines that an Underpayment has occurred,
any such Underpayment will be paid promptly by the Company to or for the benefit
of the Executive, together with interest at the applicable federal rate (as
defined in Code Section 7872(f)(2)(A) of the Code) from the date the amount
would have otherwise been paid to the Executive until the payment date.
8 DEFINITIONS.
8.1. Capitalized Terms Defined. Capitalized terms used in this Agreement shall
have the meanings set forth in this Section 8, unless the context clearly
requires a different meaning.
8.2.  “Cause” means:
(a) the Executive failed to perform his duties or to follow the lawful written
directions of the Board, the CEO or the Executive’s immediate superior (other
than any such failure resulting from incapacity due to physical or mental
illness);
(b) the Executive engaged in misconduct or incompetence which is materially
detrimental to the Company or any of its affiliates;
(c) the Executive failed to comply with the Employee Invention Assignment &
Confidentiality Agreement, the Company’s insider trading policy, the Executive’s
non-competition agreement or any other policies of the Company where non-


--------------------------------------------------------------------------------



compliance would be materially detrimental to the Company or any of its
affiliates; or
(d) the Executive’s conviction of or plea of guilty or nolo contendere to a
felony or crime involving moral turpitude (excluding drunk driving unless
combined with other aggravating circumstances or offenses), or the Executive’s
commission of any embezzlement, misappropriation, or fraud, whether or not
related to the Executive’s employment with the Company or any of its affiliates.
With respect to Causes described in Subsections (a), (b) and (c) above, no
termination by reason of such Cause shall occur unless the Executive (i) has
been provided with notice of the Company’s intention to terminate the Executive
for such Cause, and (ii) has failed to cure or correct such failure, misconduct,
incompetency or non-compliance within thirty (30) days of receiving such notice,
provided that such notice and cure period requirements shall not apply in the
event that such failure, misconduct, incompetency or non-compliance is of a
nature that it is unable to be cured or corrected.
8.3.  “Change of Control” means:
(a) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) becomes the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Company representing fifty
(50%) percent or more of (i) the outstanding shares of common stock of the
Company, or (ii) the combined voting power of the Company’s outstanding
securities;
(b) the Company is party to a merger or consolidation, or series of related
transactions, which results in the voting securities of the Company outstanding
immediately prior thereto failing to continue to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity), directly or indirectly, more than fifty (50%) percent of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or
(c) the sale or disposition of all or substantially all of the Company’s assets,
or consummation of any transaction, or series of related transactions, having
similar effect (other than to a subsidiary of the Company).
8.4. “Company” means Workhorse Group Inc. and, following a Change of Control,
any Successor.
8.5. “Involuntary Termination” means:
(a) any termination without Cause of the employment of the Executive by the
Company; or



--------------------------------------------------------------------------------



(b) any resignation by Executive for Good Reason where such resignation occurs
within thirty (30) days following the Company’s failure to remedy the
condition(s) constituting Good Reason.
Notwithstanding the foregoing, the term “Involuntary Termination” shall not
include any termination of the employment of the Executive: (1) by the Company
for Cause; (2) by the Company as a result of the Permanent Disability of the
Executive; (3) as a result of the death of the Executive; (4) that occurs within
the period of time to qualify as a “Termination Upon Change of Control”; (5) as
a result of the voluntary termination of employment by the Executive for any
reason other than Good Reason, or (6) as a result of non-renewal of this
Agreement.
8.6. “Good Reason” means the occurrence of any of the following conditions,
without the Executive’s consent:
(a) A reduction in the Executive’s Base Salary or target Cash Bonus opportunity
as a percentage of Base Salary; provided, however, that this Subsection (a)
shall not apply in the event of a reduction in the Executive’s Base Salary or
target Cash Bonus opportunity as part of a Company-wide or executive team-wide
cost-cutting measure or Company-wide or executive team-wide cutback as a result
of overall Company performance.
(b) The failure of the Company (i) to continue to provide the Executive an
opportunity to participate in any benefit or compensation plans provided to
employees who hold positions with the Company comparable to the Executive’s
position, (ii) to provide the Executive all other fringe benefits (or the
equivalent) in effect for the benefit of any employee group which includes any
employee who hold a position with the Company comparable to the Executive’s
position, where in the event of a Change of Control, such comparison shall be
made relative to the period immediately prior to the public announcement of such
Change of Control; or (iii) continue to provide director’s and officers’
insurance, in each case if such failure causes a material reduction in the
Executive’s overall compensation and benefits package.
(c) A material breach of this Agreement by the Company including, in the event
of a Change of Control, the failure of any Successor to assume and agree to
perform the obligations under this Agreement in the same manner and to the same
extent that the Company would be required to perform such obligations if no
succession had taken place, except where such assumption occurs by operation of
law.
(d) A material, adverse change in the Executive’s authority, duties, or
responsibilities (other than temporarily while the Executive is physically or
mentally incapacitated or as required by applicable law), taking into account
the Company’s size, status as a public company, and capitalization as of the
Effective Date of this Agreement, other than a change to a position that is a
Substantive Functional Equivalent.
Within thirty (30) days of the occurrence of any of the foregoing conditions,
the Executive must notify the Company of the specific condition(s) that form the
basis for Executive’s belief that Executive is entitled


--------------------------------------------------------------------------------



to terminate employment for Good Reason. The Company shall have an opportunity
to remedy the foregoing condition(s) within thirty (30) days of its receipt of
such notice.
8.7. “Permanent Disability” means that:
(a) the Executive has been incapacitated by bodily injury, illness or disease so
as to be prevented thereby from engaging in the performance of the Executive’s
duties;
(b) such total incapacity shall have continued for a period of six consecutive
months; and
(c) such incapacity will, in the opinion of a qualified physician selected by
the Company, be permanent and continuous during the remainder of the Executive’s
life.
8.8. “Substantive Functional Equivalent” means that the Executive’s position
must:
(a) be in a substantive area of the Executive’s competence (e.g., financial or
executive management) and not materially different from the position occupied
immediately prior;
(b) allow the Executive to serve in a role and perform duties functionally
equivalent to those performed immediately prior to the change; and
(c) not otherwise constitute a material, adverse change in authority, title,
status, responsibilities or duties from those of the Executive immediately prior
to the change, causing the Executive to be of materially lesser rank or
responsibility, including requiring the Executive to report to a person other
than the Board.
8.9. “Successor” means any successor in interest to, or assignee of, all or
substantially all of the business and assets of the Company.
8.10. “Termination Date” means the date of the termination of the Executive’s
employment with the Company.
8.11. “Termination Upon Change of Control” means:
(a) any termination of the employment of the Executive by the Company without
Cause, including expiration of the Employment Term in accordance with Section
3.1 as a result of the Company’s election not to renew the Employment Term,
during the period commencing on or after the date that the Company first
publicly announces a definitive agreement that will result in a Change of
Control (even though still subject to approval by the Company’s stockholders and
other conditions and contingencies, but provided that the Change of Control
actually occurs) and ending on the date which is twenty four (24) months
following the Change of Control; or



--------------------------------------------------------------------------------



(b) any resignation by Executive for Good Reason where (i) such Good Reason
occurs during the period commencing on or after the date that the Company first
publicly announces a definitive agreement that will result in a Change of
Control (even though still subject to approval by the Company’s stockholders and
other conditions and contingencies, but provided that the Change of Control
actually occurs) and ending on the date which is twenty four (24) months
following the Change of Control, and (ii) such resignation occurs at or after
such Change of Control and in any event within six (6) months following the
occurrence of such Good Reason.
Notwithstanding the foregoing, the term “Termination Upon Change of Control”
shall not include any termination of the employment of the Executive: (1) by the
Company for Cause; (2) by the Company as a result of the Permanent Disability of
the Executive; (3) as a result of the death of the Executive; or (4) as a result
of the voluntary termination of employment by the Executive for any reason other
than Good Reason.
9 EXCLUSIVE REMEDY.
9.1. No Other Benefits Payable. The Executive shall be entitled to no other
termination, severance or change of control compensation, benefits, or other
payments from the Company as a result of any termination with respect to which
the payments and benefits described in this Agreement have been provided to the
Executive, except as expressly set forth in this Agreement.
9.2. Release of Claims. The payments and other benefits provided in Sections 5
and 6 of this Agreement upon termination of the Executive’s employment are
conditioned upon the delivery by the Executive to the Company of a signed and
effective general release of claims in a form provided by the Company and such
release becoming effective within thirty (30) days following the Termination
Date; provided, however, that the Executive shall not be required to release any
rights the Executive may have to be indemnified by the Company or as otherwise
provided under this Agreement.
9.3. Non-duplication of Benefits. The payments and benefits provided under this
Agreement are intended to replace payments and benefits under any other written
agreement with the Company and/or another plan or policy of the Company in their
entirety and, accordingly, as between this Agreement and those other agreements,
plans or policies, there shall be no duplication of payments or benefits. If the
Executive has any other binding written agreement with the Company which
provides that, upon a Change of Control, Termination Upon a Change of Control or
Involuntary Termination, the Executive shall receive termination, severance or
similar payments or benefits, then no benefits shall be received by Executive
under this Agreement unless, prior to making the payment or providing the
benefits under this Agreement, the Executive waives Executive’s rights to all
such other payments and benefits, in which case this Agreement shall supersede
any such written agreement with respect to such other benefits.
10 COOPERATION. The parties agree that certain matters in which the Executive
will be involved during the Employment Term may necessitate the Executive’s
cooperation or assistance in the future. Accordingly, following the termination
of the Executive’s employment for any reason, to the extent reasonably requested
by the Board or the CEO, the Executive shall cooperate with the Company in
connection with matters arising out of the Executive’s employment with the
Company; provided that, the


--------------------------------------------------------------------------------



Company shall make reasonable efforts to minimize disruption of the Executive’s
other activities. The Company shall reimburse the Executive for reasonable
expenses incurred in connection with such cooperation and assistance and, to the
extent that the Executive is required to spend substantial time on such matters,
the Company shall compensate the Executive at an hourly rate based on the
Executive’s Base Salary on the Termination Date.
11 NON-COMPETE; PROPRIETARY AND CONFIDENTIAL INFORMATION. During the Employment
Term and following any termination of employment, Executive agrees to continue
to abide by the terms and conditions of each of the non-competition agreement
(during the term of such agreement) and the Employee Invention Assignment &
Confidentiality Agreement between the Executive and the Company.
12 ARBITRATION.
12.1. Disputes Subject to Arbitration. Any claim, dispute or controversy arising
out of this Agreement, any other agreement between the Executive and the Company
or any of its affiliates, or the Executive’s employment with the Company or the
termination thereof (other than claims relating to misuse or misappropriation of
the intellectual property of the Company or its affiliates), the interpretation,
validity or enforceability of this Agreement or the alleged breach thereof shall
be submitted to binding arbitration by a sole arbitrator under the National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association and this Section 12; provided, however, that (a) the arbitrator
shall have no authority to make any ruling or judgment that would confer any
rights with respect to the trade secrets, confidential and proprietary
information or other intellectual property of the Company upon the Executive or
any third party; and (b) this arbitration provision shall not preclude the
Company from seeking legal and equitable relief from any court having
jurisdiction with respect to any disputes or claims relating to or arising out
of the misuse or misappropriation of the Company’s intellectual property or
violation by the Executive of any non-competition agreement or other restrictive
covenant in favor of the Company. Judgment may be entered on the award of the
arbitrator in any court having jurisdiction.
12.2. Costs of Arbitration. Each party shall be responsible for its own costs
and expenses, including, without limitation, attorneys’ fees.
12.3. Site of Arbitration. The site of the arbitration proceeding shall be in
Cincinnati, Ohio.
13 NOTICES. For purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or five (5) business days after being mailed,
return receipt requested, as follows: (a) if to the Company, attention: Chief
Executive Officer, at the Company’s offices at 100 Commerce Blvd., Loveland, OH
45140 and, (b) if to the Executive, at the Executive’s principal residence as it
appears in the Company’s records. Either party may provide the other with
notices of change of address, which shall be effective upon receipt.
14 MISCELLANEOUS PROVISIONS.



--------------------------------------------------------------------------------



14.1. Heirs and Representatives of the Executive; Successors and Assigns of the
Company. This Agreement is personal to the Executive and shall not be assigned
by the Executive, except that in the event of the Executive’s death or Permanent
Disability the post-termination benefits of this Agreement shall be binding upon
and shall inure to the benefit of and be enforceable by the Executive’s personal
and legal representatives, executors, administrators, successors, heirs,
distributees, devises and legatees. The Company may assign this Agreement to any
successor or assign (whether direct or indirect, by purchase, merger,
consolidation, or otherwise) to all or substantially all of the business or
assets of the Company. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the successors and assigns of the Company.
14.2. Amendment and Waiver. No provision of this Agreement shall be modified,
amended, waived or discharged unless the modification, amendment, waiver or
discharge is agreed to in writing, specifying such modification, amendment,
waiver or discharge, and signed by the Executive and by an authorized officer of
the Company (other than the Executive). No waiver by either party of any breach
of, or of compliance with, any condition or provision of this Agreement by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time. To be effective, any waiver
must be set forth in a writing signed by the waiving party and must specifically
refer to the condition(s) or provision(s) of this Agreement being waived.
14.3. Withholding Taxes. All payments made or benefits provided under this
Agreement shall be subject to deduction of all federal, state, local and other
taxes required to be withheld by applicable law.
14.4. Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
14.5. Governing Law. The validity, interpretation, construction, performance and
enforcement of this Agreement shall be governed by the laws of the State of
Ohio, without regard to where the Executive has his residence or principal
office or where he performs his duties hereunder, and without reference to
principles of conflict of laws.
14.6. Exemption from, or Compliance with, Code Section 409A. The payments to be
made and the benefits to be provided under this Agreement are intended to be
either exempt from, or compliant with, the requirements of Code Section 409A,
and this Agreement shall be construed and administered in accordance with such
intent and in accordance with this Section 14.6. Notwithstanding any other
provision of this Agreement, payments provided under this Agreement may only be
made upon an event and in a manner that complies with the requirements of Code
Section 409A or an applicable exemption thereto. Any payments under this
Agreement that may be exempt from Code Section 409A either as separation pay due
to the Executive’s involuntary separation from service or as a short-term
deferral shall be treated as exempt from Code Section 409A under this Agreement
to the maximum extent possible. Each installment payment provided hereunder that
is subject to the requirements of Code Section 409A shall be treated as a
separate payment for purposes of Code Section 409A. Any payments to be made
under this Agreement in connection with Executive’s termination of employment
shall only be made if such termination of employment constitutes a “separation
from service” under Code Section 409A. Notwithstanding the foregoing, the
Company makes no representations that the payments and


--------------------------------------------------------------------------------



benefits provided under this Agreement are exempt from, or comply with, Code
Section 409A, and in no event shall the Company be liable for all or any portion
of any taxes, penalties, interest or other expenses that may be incurred by the
Executive on account of noncompliance with Code Section 409A.
To the extent any payments or benefits to which the Executive becomes entitled
under this Agreement, or under any agreement or plan referenced herein, in
connection with Employee’s termination of employment with the Company constitute
nonqualified deferred compensation subject to the requirements of Code Section
409A, and the Executive is determined, at the time of such termination of
employment, to be a “specified employee” under Code Section 409A, then such
payments shall not be made or benefits commenced until the earliest of (i) the
first payroll date to occur following the six (6)-month anniversary of such
termination of employment; or (ii) the first payroll date to occur following the
date of the Executive’s death following such termination of employment. Upon the
expiration of the applicable suspension period, the aggregate amount of any
payments and benefits which would have otherwise been made or provided during
that period (whether in a single sum or in installments) in the absence of this
paragraph shall be paid to the Executive (or Executive’s estate in the case of
his death) in one lump sum without interest, and thereafter any remaining
payments or benefits shall be paid or provided without suspension in accordance
with their original schedule.
To the extent required by Code Section 409A, each reimbursement or in-kind
benefit provided under this Agreement shall be provided in accordance with the
following: (i) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during each calendar year cannot affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; (ii) any reimbursement of an eligible expense shall be paid to the
Executive on or before the last day of the calendar year following the calendar
year in which the expense was incurred; and (iii) any right to reimbursements or
in-kind benefits under this Agreement shall not be subject to liquidation or
exchange for another benefit.
14.7. Entire Agreement. This Agreement, together with any non-competition
agreements and the Employee Invention Assignment & Confidentiality Agreement
between the Executive and the Company, contains the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior agreements, including understandings, term sheets, discussions,
negotiations and undertakings, whether written or oral, between them relating to
the subject matter of this Agreement. In the event of any inconsistency between
any provision of this Agreement and any provision of any plan, employee
handbook, personnel manual, program, policy, arrangement or agreement of the
Company or any of its affiliates, the provisions of this Agreement shall
control.
14.8. Surviving Terms. Except as otherwise set forth in this Agreement, to the
extent necessary to carry out the intentions of the arties hereunder the
respective rights and obligations of the parties hereunder shall survive any
termination of the Executive’s employment.
[SIGNATURE PAGE TO EXECUTIVE RETENTION AGREEMENT FOLLOWS]




--------------------------------------------------------------------------------





In Witness Whereof, each of the parties has executed this Agreement, in the case
of the Company, by its duly authorized officer, as of the day and year first
above written.
EXECUTIVE



/s/ Steve Schrader
Steve Schrader
Address: ___________________________
___________________________________


        
WORKHORSE GROUP INC.





By: /s/ Duane Hughes
Name: Duane Hughes
Title: Chief Executive Officer









